McCLELLAN, J.
This action is prosecuted by Hall and Farley as trustees to recover certain land described in the complaint as follows : “One lot upon vdiich a brick building is situated, containing two stores, on the east" side of a vacant lot in the town of Brundidge, situated in section 26, township 9, range 22, which said vacant lot extends back one hundred and five feet, and is bounded on the west by G. W. Hunter’s lot.” The complaint was demurred to for that “ the description of the land sued for is insufficient to support a judgment.” This demurrer was overruled. It should have been sustained. The suit is for a lot on which is a brick building, and not merely for so much of the lot as is covered by the building. The sheriff in attempting to execute a writ of possession describing the property as in this complaint might find the brick building with some assurance of certainty ; but we do not see how it Would be possible for him to identify the lot sued for. No dimensions are given. It may contain one acre or ten. It may be fifty or five hundred feet square. It may or may not be conterminus with the “vacant” lot as to one of it lines, but granting it is so coterminus, the other lines bounding it are entirely at large. The des*604cription is neither certain in itself nor does it afford any data by reference to which it can possibly be made certain.
The deed of Foreman to Griffin was void as to these plaintiffs, not having been recorded before they acquired a lien on the land as judgment creditors of the grantor, and they having no knowledge or notice in fact, or otherwise constructively, of it. — King v. Paulk, 85 Ala. 186; Fitzgerald v. Williamson, 85 Ala. 585; Code, §§ 1810, 1811; Troy v. Walter Bros., 87 Ala. 233; Motley v. Jones, 98 Ala. 443.
The judgment must be reversed for the error committed in overruling this demurrer. The cause is remanded.
Reversed and remanded.